DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed September 24, 2020.
Claims 1-20 are pending.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 9/24/20 has  been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 8, 9, 14, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8, 9, 14, 15, 19 and 20 recited the limitations of “if a given data collection”, “if data of a multi-level data structure”. The phrase “if” made the claim language indefinite. The limitation does not recite the alternate scenario. The phrase “if” made the claim language indefinite.
Claim 10 recited “data element is always the same value”. The phrase “always” is merely intended use, which does not further limit the claimed invention. 

Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-10, an apparatus of claims 11-15 and non-transitory processor-readable storage medium of claims 16-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include processor, apparatus, memory and storage-medium.
9.	The limitations are recited in claims 1, 8 and 16 are multi-level data structures, wherein at least one of the multi-level data structures comprises an unordered data collection; determining digest value, each of the at least two multi-level data structures by accumulating a data element digest value for each data element of the respective multi-level data structure, and evaluating a similarity of the at least two multi-level data structures by comparing the respective data structure digest values etc., is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting processor, memory, storage-medium, nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or can consider as a data organizing performance creating different level. Thus, the limitations are directed to abstract mental process and can be performed by human with the aid of hand, pen and paper. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites processor, memory, storage-medium. The  processor, memory, apparatus and storage-medium in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1, 11 and 16 recited additional limitations, such that determining data-structure digest value, determining using commutative accumulator function. These limitations can be merely interpreted as using hash function during comparing and evaluation of the data. Also adding equal or unequal integer value and generating a function. This also can be done by pen and pencil. Using generic computing components (e.g. processor, memory, apparatus) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. Accordingly, the claims are directed to an abstract idea.
Dependent claims 2-10, 12-15 and 17-20 recite an additional limitation (e.g.  iteration of unordered data collection, recursively accumulating a data element, using a noncommutative accumulator function, trigger a process, low-collision probability etc., which is also directed to collecting and manipulating of data, a mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
Claim Rejections- 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
         
12.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirshenbaum et al., (US 2009/0037456 A1), hereinafter Kirshenbaum in view of Sanvido et al. (US 9,977,600 Bi), hereinafter Sanvido.  
As for claim 1, Kirshenbaum teaches a method, comprising: obtaining at least two multi-level data structures, wherein at least one of the multi-level data structures comprises an unordered data collection (see [0092], tree or subtree added, sometimes the child node is not is not a pending node, the child node is added to the page's list of external references, which is written to the page's header file);
determining a data structure digest value for each of the at least two multi-level data structures by accumulating a data element digest value for each data element of the respective multi-level data structure (see [0030],  MD-5 (message digest algorithm 5) and SHA (secure hash algorithm) hash functions can be use to each data store, [0092], data store can be organize tree or subtree, child node can be not pending node or added to page list of external references),
wherein a data element digest value, for a given data element comprising an unordered data collection, is determined using a….function; and evaluating a similarity of the at least two multi-level data structures by comparing the respective data structure digest values, wherein the method is performed by at least one processing device comprising a processor coupled to a memory (see [0031], e.g. a function such that any change of the input data, [0160], e.g. compared to the sub-portion of a received digest (e.g. received by the data store as part of a lookup request) to see if there is a match). 
Kirshenbaum teaches the claimed invention including the limitations of using a function ([0030), but does not explicitly teach the limitations of “a commutative accumulator function”. In the same field of endeavor, Sanvido teaches the limitations of “a commutative accumulator function” (see column 9, lines 41-52, three or more levels chosen, e.g. level “G+1” have records storing a same key value found in Level “G”. Identify the records storing a same key value across the two contiguous levels).
Kirshenbaum and Sanvido both references teach features that are directed to analogous art and they are from the same field of endeavor, such as nodes to traversing data in all levels, finding key value pairs in all levels, finding similarity functions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sanvido’s teaching to Kirshenbaum 's system for creating a new highest level for an insertion of new records, also a mapping table is updated by appending the new records. Thus, preserve memory ordering, such as in-order completion of requests. Inserting new records helps in a manner when a  duplicate is found, the duplicate is not edited or overwritten. Rather, updates are performed by appending new records, provide an information stored in its corresponding record as a result of the access (see Sanvido, column 8, lines 11-30).      
 As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is an apparatus claim for implementing those steps of claim 1. Therefore, claim 8 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sanvido’s teaching to Kirshenbaum 's system for creating a new highest level for an insertion of new records, also a mapping table is updated by appending the new records. Thus, preserve memory ordering, such as in-order completion of requests. Inserting new records helps in a manner when a  duplicate is found, the duplicate is not edited or overwritten. Rather, updates are performed by appending new records, provide an information stored in its corresponding record as a result of the access (see Sanvido, column 8, lines 11-30).
As for claim 16, 
		The limitations therein have substantially the same scope as claim 1 because claim 16 is a non-transitory processor-readable storage medium claim for implementing those steps of claim 1. Therefore, claim 16 is rejected for at least the same reasons as claim 1.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sanvido’s teaching to Kirshenbaum 's system for creating a new highest level for an insertion of new records, also a mapping table is updated by appending the new records. Thus, preserve memory ordering, such as in-order completion of requests. Inserting new records helps in a manner when a  duplicate is found, the duplicate is not edited or overwritten. Rather, updates are performed by appending new records, provide an information stored in its corresponding record as a result of the access (see Sanvido, column 8, lines 11-30).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Kirshenbaum and Sanvido teach:
wherein the commutative accumulator function generates a same digest value for the unordered data collection regardless of an iteration order over the unordered data collection (see Kirshenbaum, [0092]; Also see Sanvido, column 9, lines 41-52).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Kirshenbaum and Sanvido teach:
wherein determining the data structure digest value for a given multi-level data structure comprises recursively accumulating a data element digest value for each data element of the given multi-level data structure up to a root of the given multi-level data structure (see Kirshenbaum, [0032], [0092]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Kirshenbaum and Sanvido teach:
wherein the commutative accumulator function aggregates a digest value for each data element of the unordered data collection using one or more commutative operations (see Kirshenbaum, [0029], [0103]; Also see Sanvido, column 6, lines 41-52).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Kirshenbaum and Sanvido teach:
wherein a data element digest value for a given data element comprising an ordered data collection is determined using a noncommutative accumulator function (see Kirshenbaum, [0118]; Also see Sanvido, column 6, lines 56-65).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Kirshenbaum and Sanvido teach:
wherein the noncommutative accumulator function aggregates a digest value for each data element of the ordered data collection using one or more noncommutative operations (see Kirshenbaum, [0029]; Also see Sanvido, column 6, lines 56-65, column 9, lines 41-52).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Kirshenbaum and Sanvido teach:
wherein two of the multi-level data structures are considered equal data structures when the respective data structure digest values of the two the multi-level data structures match one another (see Kirshenbaum, [0029]; Also see Sanvido, column 6, lines 56-65, column 9, lines 41-52).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Kirshenbaum and Sanvido teach:
further comprising evaluating configuration information of a given multi-level data structure to determine if a given collection for the given multi-level data structure comprises an unordered data collection or an ordered data collection (see Kirshenbaum, [0092], [0160]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Kirshenbaum and Sanvido teach:
wherein the similarity of the at least two multi-level data structures is used to one or more of: compare computed data with expected data, determine if data of a multi-level data structure has changed and trigger a process or application only when a data change is detected in a multi-level data structure processed by the process or application (see Kirshenbaum, [0087], [0160]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Kirshenbaum and Sanvido teach:
wherein a digest function that determines one or more of the digest values is characterized by one or more of the following properties: the digest value for a given data element is always the same value, the digest value for the given data element is computed quickly, the digest value for the given data element changes significantly for any change to the given data element, and the digest value for the given data element has a low collision probability with respect to the digest values for other data elements (see Kirshenbaum, [0030]-[0032], [0037]).
Claims 12-15 correspond in scope to claims 2-6 and are similarly rejected.
Claims 17-20 correspond in scope to claims 2-4, 8, 9 and are similarly rejected.
Prior Arts
13. 	EP4042632A1 or WO2021079224 A1 teaches plurality of nodes comprises leaf nodes and non-leaf nodes, every non-leaf node having at least one child node directly connected thereto by a directional edge, and every child node being a non-leaf node or a leaf node without any child node connected thereto, the non-leaf nodes including a common root node to which all other nodes are connected directly or indirectly via one or more of the non-leaf nodes (page 4).
	US 2016/0026667 A1 teaches accessing each node to determine which in memory copy (IMC) are located in a given node's volatile memory is a slow process. After determining which IMCs are located in each node, the query coordinator must still determine how to divide a join specified in a query into smaller join operations to distribute to the various nodes ([0037]).
	US 2019/0213322 A1 teaches digest value for private key to produce a digital signature, decrypting the signature with the owner's/signer's public key to obtain an expected digest or hash, and comparing the computed digest with the decrypted expected digest or hash ([0398]).
	US 20020107860, US 6735595, US 10649676, US 8463787, US 9600558, US 9419852, US 9396202, US 9158472, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
14.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
15.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
16.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154   
9/22/22